DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 4/29/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2009/0009069 A1) in view of Kim (KR-20160053343-A; a copy of the original and a translation of the relevant portion was already provided by Applicant on 4/13/2020) and Lee et al. (U 2013/0037835 A1).
Regarding claim 1, Takata discloses an organic-light emitting display apparatus (part of which is shown in Fig. 1) comprising:
a substrate (101);
first and second pixel electrodes (300 and the corresponding pixel electrode 300 partially shown in the second pixel to the right of the main pixel shown in Fig. 1, respectively);
an insulating  layer (330) between the first and second pixel electrodes, the insulating layer covering ends of the first and second pixel electrodes;
an auxiliary electrode (340) on the insulating layer;
first and second intermediate layers (310 and the corresponding intermediate layer 310 partially shown in the second pixel to the right of the main pixel shown in Fig. 1, respectively) on the first and second pixel electrodes, respectively, the first and second intermediate layers being spaced from each other (see Fig. 1) and comprising first and second light-emitting layers, respectively (¶ 0040); and
first and second opposite electrodes (320 and the corresponding opposite electrode 320 partially shown in the second pixel to the right of the main pixel shown in Fig. 1, respectively) on the first and second intermediate layers, respectively, the first and second opposite electrodes being spaced from each other (better seen in the detail view of Fig. 6C).
Takata does not disclose that the insulating layer has a step height difference. However, forming insulating layers with a step height difference is well-known in the art (see Fig. 3 of Kim). There is a benefit to forming the insulating layer to have a step height difference as it suppresses degradation (see translated abstract of Kim). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating layer to have a step height difference for this benefit.
Takata does not disclose first and second passivation layers as claimed. However, it is well known in the art to form passivation layers over individual pixels regions (passivation layer 144 in Fig. 10 of Lee). There is a benefit to forming passivation layers as they provide additional protection to the underlying components from moisture and contamination. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form individual passivation layers over the opposite electrodes of Takata (corresponding to first and second passivation layers over the first and second opposite electrodes, respectively, the first and second passivation layers being spaced from each other, and covering the first and second opposite electrodes, respectively) for this benefit.
Regarding the first and second passivation layers exposing a top surface of the auxiliary electrode between the first and second opposite electrodes, Takata discloses using wall partitions with stepwise reductions in with so that the auxiliary layer may have covered “shadows” which the later deposited layers will not cover (Figs. 9 and ¶ 0053 of Takata). Using these partition wall shapes will, therefore, leave a top surface of the auxiliary electrode between the first and second opposite electrodes to remain exposed after the first and second passivation layers are deposited.
Regarding claim 6, in the apparatus of Takata, ends of the first and second opposite electrodes are in contact with an upper surface of the auxiliary electrode (see Fig. 1).
Regarding claim 7, Lee discloses that the passivation layer is made from an oxide (¶¶ 0041 and 0057).
Regarding claim 8, Takata further discloses an encapsulation member (seal glass material 401 and bonding epoxy resin in ¶ 0075) which will be sequentially arranged on the first passivation layer and the second passivation layer in the device of the combination, the encapsulation member comprising at least one organic layer (epoxy resin) and at least one inorganic layer (glass material).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata, Kim and Lee as applied to claim 1 above, and further in view of Park et al. (US 2017/0358633 A1).
Regarding claim 2, Takata does not supply a plan view to definitively determine whether the auxiliary electrode has a closed loop shape that surrounds the peripheries of the first and second pixel electrodes. However, it is well known in the art to form auxiliary electrodes such that they have a closed loop shape that surrounds peripheries of first and second pixel electrodes (auxiliary electrode 60 in Figs. 1 and 3 of Park). There is a benefit to forming the auxiliary electrode as such in that it provides a uniform potential across adjacent pixels in every direction, leading to a more uniform emission. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the auxiliary electrode of Takata to have a closed loop shape that surrounds the peripheries of the first and second pixel electrodes for this benefit.
Regarding claim 3, Takata does not supply a plan view to definitively determine whether the insulating layer has a closed loop shape that surrounds the peripheries of the first and second pixel electrodes. However, it is well known in the art to form insulating layers such that they have a closed loop shape that surrounds peripheries of first and second pixel electrodes (insulating layer 20 in Fig. 1 of Park forms a closed loop shape as edges 50E formed as a result of the insulating layer are shown as a closed loop in Fig. 3). There is a benefit to forming the insulating layer as such in that it provides a uniform electrical insulation between adjacent pixels in every direction, leading to a more uniform emission. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating layer of Takata to have a closed loop shape that surrounds the peripheries of the first and second pixel electrodes for this benefit.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata, Kim and Lee as applied to claim 1 above, and further in view of Choi et al. (US 2013/0153915 A1).
Regarding claim 4, Takata does not disclose that the insulating layer comprises sub-layers of different compositions. However, it is well known in the art that insulating layers may be formed by alternating layers of organic insulating materials and inorganic insulating materials (“the PDL 16 may have a multi-layered structure by alternating an organic insulation material with an inorganic insulation material” in ¶ 0104 of Choi). There is a benefit to form insulating layers from alternating sub-layers of organic and inorganic compositions as the alternating materials provide a better barrier against undesirable atom migration. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating layer of Takata from alternating sub-layers of organic and inorganic insulating materials (resulting in a first layer comprising an organic insulating material (lowermost of the organic insulating material layers) and a second layer cover the first layer, the second layer comprising an inorganic insulating material) for this benefit.
Regarding claim 5, Takata does not disclose that the insulating layer comprises sub-layers of different compositions. However, it is well known in the art that insulating layers may be formed by alternating layers of organic insulating materials and inorganic insulating materials (“the PDL 16 may have a multi-layered structure by alternating an organic insulation material with an inorganic insulation material” in ¶ 0104 of Choi). There is a benefit to form insulating layers from alternating sub-layers of organic and inorganic compositions as the alternating materials provide a better barrier against undesirable atom migration. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating layer of Takata from alternating sub-layers of organic and inorganic insulating materials (resulting in a first layer comprising an inorganic insulating material (lowermost of the inorganic insulating material layers), a second layer cover the first layer, the second layer comprising an organic insulating material, and a third layer on the second layer, the third layer comprising an inorganic insulating layer) for this benefit.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata, Kim and Lee as applied to claim 1 above, and further in view of Choung et al. (US 2017/0365812 A1).
Regarding claim 9, Takata does not disclose the inclusion of first and second connection layers as claimed. However, using individual connection layers in the pixels of an organic light-emitting display apparatus is well-known in the art (first and second connection layers (241 and 242 in Fig. 4 of Choung). There is a benefit to such connection layers as they allow for the pixels to be transferred via a lift-off process without damage (¶ 0058 of Choung). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form a first connection layer between the first opposite electrode and the first passivation layer in the device of the combination and a second connection layer between the second opposite electrode and the second passivation layer in the device of the combination for this benefit.
Regarding claim 10, Choung further discloses that the first and second connections layers comprise a transparent conductive oxide (¶ 0059).

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Applicant argues that “as shown in FIG. 6C of Takata, the second electrode 320 . . . appears to continuously extend around and above the partition wall 350.” This argument is not persuasive as, although the 320 does appear to extend around the partition wall 350, it does not cover the entirety of the exposed top surface of 340. Which is to say, there is a gap.

    PNG
    media_image1.png
    513
    854
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826